       Case 1:20-cv-00200-JSR Document 118
                                       111 Filed 11/02/20
                                                 10/28/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

CARNEGIE INSTITUTION OF WASHINGTON,
M7D CORPORATION,
                                            Civil Action No. 1:20-cv-00200-JSR
      Plaintiffs,

v.

FENIX DIAMONDS LLC,

      Defendant.




     DECLARATION OF MICHAEL CHAJON IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
         Case 1:20-cv-00200-JSR Document 118
                                         111 Filed 11/02/20
                                                   10/28/20 Page 2 of 4




       I, Michael Chajon, am an attorney with the firm of Perkins Coie LLP, and counsel for

Carnegie Institution of Washington and M7D Corporation. I make this declaration in support of

Plaintiffs’ Memorandum of Law in Opposition to Defendant’s Motion for Summary Judgment.

       1.     Attached as Exhibit 1 is a true and correct copy of excerpts of the Expert Report

of Michael Capano, Ph.D. Regarding Infringement of U.S. Patent Nos. 6,858,078, dated

September 18, 2020.


       2.     Attached as Exhibit 2 is a true and correct copy of excerpts of the deposition

transcript of Russell J. Hemley, taken September 1-2, 2020.


       3.     Attached as Exhibit 3 is a true and correct copy of excerpts of the Expert Report

of Karen K. Gleason, Ph.D. Regarding Validity of U.S. Patent No. 6,858,078 and RE41,189,

dated October 9, 2020.


       4.     Attached as Exhibit 4 is a true and correct copy of excerpts of the deposition

transcript of Amit Mehta, taken July 22, 2020.


       5.     Attached as Exhibit 5 is a true and correct copy of a June 18, 2019 email

                                          produced in this litigation bearing Bates No.

FD0087413.


       6.     Attached as Exhibit 6 is a true and correct copy of Plaintiffs’ Second Set of

Requests to Fenix for the Production of Documents and Things (No. 92), dated June 4, 2020.


       7.     Attached as Exhibit 7 is a true and correct copy of a July 19, 2020 letter from

Nicole Kopinski to Terrence J. Wikberg.
         Case 1:20-cv-00200-JSR Document 118
                                         111 Filed 11/02/20
                                                   10/28/20 Page 3 of 4




       8.     Attached as Exhibit 8 is a true and correct copy of excerpts of the deposition

transcript of Michael Capano, taken October 20, 2020.


       9.     Attached as Exhibit 9 is a true and correct copy of U.S. Patent No. 10,100,433 to

Nebel et al. for Substrate Holder, Plasma Reactor and Method for deposition Diamond, issued

October 16, 2018.


       10.    Attached as Exhibit 10 is an article by Chih-Shiue Yan and Yogesh K. Vohra

titled Multiple Twinning and Nitrogen Defect Center in Chemical Vapor Deposited

Homoepitaxial Diamond, 8 Diamond & Related Materials, 2022–031 (1999).


       11.    Attached as Exhibit 11 is a true and correct copy of excerpts of the deposition

transcript of Karen K. Gleason, taken October 22, 2020.


       12.    Attached as Exhibit 12 is a true and correct copy of excerpts of the deposition

transcript of J. Michael Pinneo, taken October 16, 2020.


       13.    Attached as Exhibit 13 is a true and correct copy of excerpts of the Expert Report

of J. Michael Pinneo, Ph.D. Regarding Invalidity of U.S. Patent Nos. RE41,189 and 6,858,078,

dated September 18, 2020.


       14.    Attached as Exhibit 14 is a true and correct copy of excerpts of the Responsive

Expert Report of J. Michael Pinneo, Ph.D. Regarding Non-Infringement of U.S. Patent

No. 6,858,078, dated October 9, 2020.




                                               -3-
         Case 1:20-cv-00200-JSR Document 118
                                         111 Filed 11/02/20
                                                   10/28/20 Page 4 of 4




       15.     Attached as Exhibit 15 is a true and correct copy of excerpts of Defendant Fenix

Diamonds LLC’s Objections and Responses to Plaintiffs’ First Set of Requests for Admission

(Nos. 1–169), dated October 19, 2020.


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury, under the laws of the

United States, that the foregoing is true and correct to the best of my knowledge.

Dated this 28th day of October 2020.


                                                      s/ Michael Chajon
                                                      Michael Chajon




                                                -4-
